DETAILED ACTION
Claims 20-27 are new. Claims 1-27 are pending.

Response to Arguments
Applicant’s arguments of 6/17/2022 have been fully considered, as indicated below. 
Regarding claim 1, Applicant asserts that “there is no teaching or suggestion that the provided information is indicative of locations of one of the antenna array and the target at the first and second moments in time as claimed… teachings fail to disclose that position information is generated indicative of locations of the target at first and second moments in time and the target moves between the first and second moments in time” (Remarks, Pg. 8-10).
Examiner found above remarks persuasive. However, after having performed an updated search of prior art, and reviewing IDS of 3/31/2022 and 8/24/2022, respectively, it has been determined that items of information contained in reference US 2021/0405182 A1, as indicated by reference D1, WO 2018/147929 A2, in PCT/US20/26219 INTERNATIONAL PRELIMINARY REPORT ON PATENTABELITY of 9/28/2021 corresponding to instant application, are materially pertinent to pending claims and can be applied in combination with cited prior art to reject pending claims. Therefore, a new ground of rejection for pending claims is warranted, as indicated further below. Additionally, new dependent claim 21 raised new matter issue(s) which are also required to be addressed during examination of instant application, as indicated below. 
An interview was initiated by the examiner, and conducted on 10/3, to discuss proposed amendments to address above issues via examiners in order to place application in condition for allowance. Applicant’s representative indicated that he was required to consult with Applicant before proceeding. No agreement was reached during the interview. Representative informed examiner on 10/4/2022 to “proceed to provide any claim rejections in an Office action for our full review and consideration with respect to our response and any claim amendments or new claims” (see Interview Summary and OA Appendix attached) instead of allowance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 21 recites the limitation “wherein the movement of the target is controlled independent of the imaging system between the first and second moments in time” in lines 1-3. The aforementioned claimed subject matter has no antecedent basis the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “wherein the movement of the target is controlled independent of the imaging system between the first and second moments in time” in lines 1-3. However, the examiner could not clearly ascertain were support for the claimed “wherein the movement of the target is controlled independent of the imaging system between the first and second moments in time” recited in lines 1-3 of claim 21 was found in the disclosure, as originally filed.
For example, Par. [0039] of the instant application indicates “Control electronics 118 are configured to control transmit and receive operations of antenna system 110 including switching of antennas therein”. Par. [0066-67] of the application also indicate “electronics interface that controls the imaging system… controls the operation of transceiver 114, controls the AWG 176, and provides the control logic for the data acquisition system 120… functions of the computer system 122 are to perform waveform signal processing, calibration, configuring data acquisition, control scanning electronics, control the transceiver, control the switched linear array and generate image data for use in displaying graphical images of the target”. Par. [0130-134] of the application further indicate “controls the operation of the scanning device 304 and includes a host computer 310 and communications circuitry 312 in the illustrated embodiment. The host computer 310 includes appropriate processing circuitry to execute programming (e.g., software) to control communications with and operations of scanning device 304… control movement of scanning device 304… controller 320 translates commands from base station 302 into controls of motors 322 for accurate movement and stability of scanning device 304 while moving within an area of interest. Communications circuitry 324 implements wireless communications with respect to base station 310 including receiving commands which control movement of scanning device 304 and scanning operations of radar system 326”.
However, the examiner was not able to find support for the claimed “wherein the movement of the target is controlled independent of the imaging system between the first and second moments in time” in the original disclosure.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11-15, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over DeLia et al. (U.S. PG Publication No. 2012/0105267 A1), hereafter referred to as DeLia, in view of Reynolds et al. (U.S. PG Publication No. 2021/0405182 A1), hereafter referred to as Reynolds, Applicant cited prior art furnished via IDS.

Regarding claim 1, DeLia discloses an imaging system (Par. [0042]: FIG. 1 depicts a general surveillance system 20 including a controller 21 and a subject-information assembly 22 including a plurality of subject-related information sources 24. The subject information sources may include one or a plurality of screening or sensor apparatus 26, such as an imaging apparatus 28) comprising:
an antenna array configured to emit electromagnetic energy towards a target and to receive electromagnetic energy reflected from the target at first and second moments in time (Par. [0044]: An example of an imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position, millimeter-wave electromagnetic radiation; Pa. [0074]: An example of a surveillance system 20 having a subject-information assembly, 22 configured as shown in FIG. 4, is depicted in FIG. 5. System 20 of FIG. 5 includes a controller 21 adapted to control a subject information assembly 22 mounted in a surveillance station or portal 100 defining a subject position 34… subject information assembly 22 includes a first sensor apparatus 26 in the form of an active, millimeter-wave imaging apparatus 102, adapted to interrogate subject 32 by illuminating it with electromagnetic radiation… and detecting the reflected radiation; Par. [0079-83]: antenna apparatus may include one or more antenna units, and each antenna unit may include one or more transmitting antennae and one or more receiving antennae. An antenna unit may include a plurality of antennae that may receive radiation in response to transmission by a single antenna. The antennae may be any appropriate type configured to transmit or receive electromagnetic radiation… Antennae may both transmit and receive … Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation… The antenna apparatus produces an image signal 68 representative of the received radiation… a plurality of sensor apparatus 118 may be mounted along antenna array 112 in fixed positions. Each sensor apparatus 118 or 120 may have a sensor unit 121 (such as a receiver) on one side of subject position 34 and a complementary unit (such as a transmitter) on an opposite side or other spaced position, as represented by sensor unit 123… controller 21 may control operation of subject information assembly 22. Controller 21 may include a transceiver 124 including a switching tree 126 configured to irradiate subject 32 with only one transmitting element 116 at a time, and simultaneously receive with one or more elements 116. Transceiver 124 may include logic to direct successive activation of each combination of transmit and receive antenna elements to provide a scan of a portion of a subject 32; an imaging system comprising an antenna array (e.g. a plurality of sensor apparatus 118 mounted along antenna array 112, as indicated above, for example) configured to emit electromagnetic energy towards a target and to receive electromagnetic energy reflected from the target at first and second moments in time (e.g. imaging apparatus includes controller 21, which includes a transceiver 124 including a switching tree 126 configured to irradiate subject 32 (i.e. a target) with each transmitting element 116 at a time, and simultaneously receive with one or more elements 116, in which transceiver 124 includes logic to direct successive (i.e. at first, second, third… Nth moments in time) activation of each combination of transmit and receive antenna elements, including antenna apparatus 48 configured to transmit and receive electromagnetic radiation (i.e. configured to emit electromagnetic energy towards a target and to receive electromagnetic energy reflected from the target at first and second moments in time) to provide a scan of a portion of a subject 32 (i.e. the target) to produce an image signal 68 representative of the received radiation, as indicated above, for example), for example);
a position capture system configured to generate position information indicative of locations of the target, and wherein the antenna array and the target move (Par. [0042-52]: FIG. 1 depicts a general surveillance system 20 including a controller 21 and a subject-information assembly 22 including a plurality of subject-related information sources 24. The subject information sources may include one or a plurality of screening or sensor apparatus 26, such as an imaging apparatus 28, and depending on the configuration, one or a plurality of supplemental subject information sources 30. The subject information sources provide information relative to a subject 32 in a subject position 34… An example of an imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position… general flow chart 50 illustrating exemplary operation of surveillance system 20 is shown in FIG. 2. Two data acquisition phases are illustrated. Where one or more of the subject information sources 24 are imaging apparatus 28, each imaging apparatus detects image information and produces a detected signal. Imaging apparatus can include apparatus that detects information relatable to zones or positions of the subject, such as subject surfaces or characteristics, as may be realized, such as using received radiation of appropriate form… The image signals are acquired for each imaging apparatus at 52. The acquired image signal is then processed at 54 to construct image data. Image features are then identified at 56. As is explained further below, image features derived from image data may be the shape, configuration, arrangement, or location of one or more objects 38 relative to a person 36; Par. [0069-88]: a given sensor apparatus may be adapted to move relative to the subject position but not move relative to one or more other sensor apparatus. FIG. 3 illustrates various possible configurations for a subject-information assembly 22 that includes three sensor apparatus 26 mounted relative to a subject 32 in a subject position 34. Optionally, the sensor apparatus may be mounted for motion relative to the subject position and to one another by motion apparatus 80. A motion apparatus is any appropriate device that provides mechanical motion of a sensor apparatus relative to the subject position or relative to another sensor apparatus or another motion apparatus. Examples of possible motion apparatus include a motor acting on a pinion guided along a rack, or a stepper motor moving a sensor apparatus along a track… motor or other motion apparatus 80 is mounted for providing relative motion between the base frame and a second sensor apparatus 26. A subject platform 94, which defines the subject position 34, may then be mounted relative to a second motion apparatus 80 mounted in turn relative to base frame 92… An example of a surveillance system 20 having a subject-information assembly, 22 configured as shown in FIG. 4, is depicted in FIG. 5. System 20 of FIG. 5 includes a controller 21 adapted to control a subject information assembly 22 mounted in a surveillance station or portal 100 defining a subject position 34 … controller 21 may control operation of subject information assembly 22. Controller 21 may include a transceiver 124 including a switching tree 126 configured to irradiate subject 32 with only one transmitting element 116 at a time, and simultaneously receive with one or more elements 116. Transceiver 124 may include logic to direct successive activation of each combination of transmit and receive antenna elements to provide a scan of a portion of a subject 32 along a vertical direction as platform 106 and the subject rotate… Antenna apparatus 110 includes array elements 116 that may be mounted by a primary motion apparatus, not shown, to frame 140 for moving vertically. A second sensor apparatus 26 may be mounted relative to an intermediate frame 146 by a second motion apparatus, also not shown. In turn, intermediate frame 146 may be mounted relative to base frame 140 by a further motion assembly, also not shown. The subject information assembly 22 shown in FIG. 6 thus may provide for independent movement of the first and second sensor apparatus 26. Optionally, a second sensor apparatus 26' may be mounted on an intermediate frame 146' for movement with the first sensor apparatus 26 and relative to (along) the antenna apparatus 110; Par. [0146]: subject information sources and/or the subject-associated item information sources may include an imaging apparatus that produces an image or image data representative of an image of at least a portion of the subject and/or the subject-associated item(s). The imaging apparatus may include apparatus that detects information relatable to zones, sections, portions, and/or positions of the subject and/or the subject-associated item(s), such as surfaces or characteristics, as may be realized, such as using received radiation of appropriate form, such as acoustical waves, optical radiation, infrared radiation, millimeter-wave radiation or other radio-frequency radiation, Terahertz radiation, and X-ray or Petahertz radiation… the imaging apparatus may detect image information and produce a detected signal. Those signals may then be acquired and processed to construct image data; a position capture system configured to generate position information indicative of locations of the target (e.g. imaging apparatus includes apparatus that detects information relatable to zones, sections, portions, and/or positions (i.e. locations, coordinates, etc.) of the subject and/or the subject-associated item(s) of the subject (i.e. the target), such as subject surfaces or characteristics (i.e. generate position information indicative of locations of the target), by using received radiation and controller 21, as indicated above), for example), and wherein the antenna array and the target move (e.g. imaging apparatus above, which includes logic to direct successive activation of each combination of transmit and receive antenna elements, for example, to provide a scan of a portion of subject 32 along a vertical direction as platform 106 and the subject rotate (i.e. the target move), including Antenna apparatus 110, which includes array elements 116 mounted by a primary motion apparatus to frame 140 for moving (i.e. the antenna array move), as indicated above), for example);
a transceiver configured to control the antenna array to emit the electromagnetic energy towards the target and to generate an output that is indicative of the electromagnetic energy received via the antenna array (Par. [0081-83]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation… The antenna apparatus produces an image signal 68 representative of the received radiation… a plurality of sensor apparatus 118 may be mounted along antenna array 112 in fixed positions. Each sensor apparatus 118 or 120 may have a sensor unit 121 (such as a receiver) on one side of subject position 34 and a complementary unit (such as a transmitter) on an opposite side or other spaced position, as represented by sensor unit 123… controller 21 may control operation of subject information assembly 22. Controller 21 may include a transceiver 124 including a switching tree 126 configured to irradiate subject 32 with only one transmitting element 116 at a time, and simultaneously receive with one or more elements 116. Transceiver 124 may include logic to direct successive activation of each combination of transmit and receive antenna elements to provide a scan of a portion of a subject 32; a transceiver configured to control the antenna array to emit the electromagnetic energy towards the target and to generate an output that is indicative of the electromagnetic energy received via the antenna array (e.g. imaging apparatus includes controller 21, which includes a transceiver 124 (i.e. a transceiver) including a switching tree 126 configured to irradiate (i.e. emit, transmit, etc.) subject 32 (i.e. the target) with each transmitting element 116 at a time, and simultaneously receive with one or more elements 116, in which transceiver 124 includes logic to direct successive activation of each combination of transmit and receive antenna elements, including antenna apparatus 48 configured to transmit and receive electromagnetic radiation to provide a scan (i.e. an output) of a portion of a subject 32 (i.e. a transceiver configured to control the antenna array to emit the electromagnetic energy towards the target and to generate an output that is indicative of the electromagnetic energy received via the antenna array) to produce an image signal 68 representative of the received radiation, as indicated above, for example), for example);
a data acquisition system coupled with the transceiver and configured to use the output from the transceiver to generate radar data;
processing circuitry configured to process the position information and the radar data to generate image data regarding the target (Par. [0002]: Millimeter wave signals are used for radar and telecommunications. They are also capable of being used to produce an image of a subject by directing millimeter-wave signals at the subject and detecting the reflected signal; Par. [0044]: imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position, millimeter-wave electromagnetic radiation; Par. [0074]: example of a surveillance system 20 having a subject-information assembly, 22 configured as shown in FIG. 4, is depicted in FIG. 5. System 20 of FIG. 5 includes a controller 21 adapted to control a subject information assembly 22 mounted in a surveillance station or portal 100 defining a subject position 34. In this example, subject information assembly 22 includes a first sensor apparatus 26 in the form of an active, millimeter-wave imaging apparatus 102, adapted to interrogate subject 32 by illuminating it with electromagnetic radiation… and detecting the reflected radiation; Par. [0081-83]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation… The antenna apparatus produces an image signal 68 representative of the received radiation… a plurality of sensor apparatus 118 may be mounted along antenna array 112 in fixed positions. Each sensor apparatus 118 or 120 may have a sensor unit 121 (such as a receiver) on one side of subject position 34 and a complementary unit (such as a transmitter) on an opposite side or other spaced position, as represented by sensor unit 123… controller 21 may control operation of subject information assembly 22. Controller 21 may include a transceiver 124 including a switching tree 126 configured to irradiate subject 32 with only one transmitting element 116 at a time, and simultaneously receive with one or more elements 116. Transceiver 124 may include logic to direct successive activation of each combination of transmit and receive antenna elements to provide a scan of a portion of a subject 32; a data acquisition system coupled with the transceiver and configured to use the output from the transceiver to generate radar data (e.g. imaging apparatus includes a controller 21, which includes transceiver 124 (i.e. the transceiver) including a switching tree 126 configured to irradiate (i.e. emit, transmit, etc.) subject 32 (i.e. the target) with each transmitting element 116, including millimeter wave signals, which are used for radar and telecommunications, to produce an image of a subject by directing millimeter-wave signals (i.e. radar data) at the subject, for example, and detecting the reflected signal (i.e. use the output from the transceiver to generate radar data), including imaging apparatus 28, which is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position (i.e. position information), millimeter-wave electromagnetic radiation (i.e. radar data), including a first sensor apparatus 26 in the form of an active, millimeter-wave imaging apparatus 102, adapted to interrogate subject 32 by illuminating it with electromagnetic radiation and detecting the reflected radiation (i.e. radar data), as indicated above for example);
processing circuitry configured to process the position information and the radar data to generate image data regarding the target (e.g. imaging apparatus includes a controller 21 (i.e. processing circuitry) which is adapted to (i.e. configured to) control a subject information assembly 22 mounted in a surveillance station or portal 100 defining a subject position 34  (i.e. the position information), including imaging apparatus 28, which is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position (i.e. the position information), millimeter-wave electromagnetic radiation (i.e. the radar data), including a first sensor apparatus 26 in the form of an active, millimeter-wave imaging apparatus 102, adapted to interrogate subject 32 by illuminating it with electromagnetic radiation and detecting the reflected radiation (i.e. the radar data), to produce an image of a subject by directing millimeter-wave signals (i.e. radar data) at the subject (i.e. the target) and detecting the reflected signal (i.e. process the position information and the radar data to generate image data regarding the target), as indicated above, for example); and
an interface configured to use the image data to generate visual images regarding the target (Par. [0051]: Controller 21 may be coupled to suitable input and/or output devices 44 adapted to receive data and transmit output data, such as a communication link to another system or other remote output device… Output devices may include visual or audio alarms… or displays; Par. [0108-118]: image then shows those regions in which strong correlation exists for the selected image characteristic… The intent is to identify graphically those regions of the subject image where there are suspected objects. These regions can then be displayed or otherwise identified to a system operator, so that they can evaluate the images or the subject further… surveillance system 20 can be configured to provide both an image of a subject, as well as supplemental subject information. The source of supplemental subject information can be in the form of a sensor, such as a metal detector. As described with reference to the subject-information assembly 22 illustrated in FIGS. 5-7, metal can be detected in regions of the subject. These regions may be a plurality of vertically distributed zones, as may be provided by sensor apparatus 26'' depicted in FIG. 7… FIG. 18 illustrates a display 200 of an output device 132 of a surveillance system 20. Display 200 may be a computer-generated display of a control panel 202, displayed subject images 204, and a supplemental sensor output display 206 … display 206 visually associates the results of operation of a second sensor apparatus 26. In this example, the second sensor apparatus may be a metal detector that determines the existence of metal in different vertical zones of the person's body. A display element 222 is aligned with each of the detected zones of the image 220… When there is a match or correlation of detected information in a particular location or particular locations of a subject, one or more images may be further enlarged or cropped to focus attention on and provide additional detail of the suspect regions or zones where metal is detected. An additional display 230 that may be provided, is shown in FIG. 19; and an interface configured to use the image data to generate visual images regarding the target (e.g. imaging apparatus includes Controller 21 coupled to suitable input and/or output devices 44 adapted (i.e. an interface configured) to receive data and transmit output data to an output device, including displays, to generate visual images regarding a subject (i.e. the target), as shown in Figs. 18 and 19 below: 

    PNG
    media_image1.png
    569
    778
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    546
    739
    media_image2.png
    Greyscale
, for example) but fails to teach the following as further recited in claim 1.
However, Reynolds teaches a position capture system configured to generate position information indicative of locations of one of the antenna array and the target at the first and second moments in time, and wherein the one of the antenna array and the target move between the first and second moments in time (Par. [0026-33]: imaging system may include an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions. The imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the antenna system may include a motor or actuator configured to move the antenna system… the controller may be configured to provide time division multiplexing at least in part by controlling the plurality of radiating elements to emit each of the multiple beams of orthogonal signals at a different time; Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; Par. [0063-64]: position estimator 122 may be used to estimate the position of the antenna system relative to the scene. The position estimator 122 may be implemented using, for example, one or more processing units (e.g., processors, microcontrollers, logic circuitry) and memory encoded with instructions which, when executed, cause the processing units to perform the actions described herein as being performed by the position estimator… position estimator may receive data from other sensors in the system 100 which may include, for example, an optical sensor, an inertial sensor, a mechanical sensor, or combinations thereof; a position capture system configured to generate position information indicative of locations of one of the antenna array and the target at the first and second moments in time, and wherein the one of the antenna array and the target move between the first and second moments in time (e.g. imaging system includes an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions, including position sensors which are used to estimate the position (i.e. location) of the antennas (i.e. the antenna array) relative to the scene (i.e. position information indicative of locations of one of the antenna array), for example, and the position sensors are also used to detect an object (i.e. the target) at a position along an axis (i.e. position information indicative of locations of the target) in order to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves relative to a number of moving antennas by measuring the relative position of the object and the moving antennas (i.e. wherein the one of the antenna array and the target move between the first and second moments in time), and the measurements of relative position are synchronized with the measurements made by the antennas and these sets of information are used together by a subsequent image reconstruction, as indicated above), for example). 
DeLia and Reynolds are considered to be analogous art because they pertain to detecting and tracking targets via image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance system including screening apparatus adapted to screen subjects (as disclosed by DeLia) with a position capture system configured to generate position information indicative of locations of one of the antenna array and the target at the first and second moments in time, and wherein the one of the antenna array and the target move between the first and second moments in time (as taught by Reynolds, Abstract, Par. [0026-33, 45-56, 51-59, 63-64]) to perform screening by imaging one or more targets to identify contraband which may be positioned beneath clothing and not externally visible to the human eye, to identify weapons which may not be visible to the human eye), reconnaissance, autonomous robotics, non-destructive testing, in-process inspection of packaged goods, structural evaluation, and/or remote sensing (Reynolds, Abstract, Par. [0151]).

Regarding claim 7, claim 1 is incorporated and DeLia discloses the system wherein the antenna array comprises a plurality of transmit antennas arranged in a first column and a plurality of receive antennas arranged in a second column (Par. [0077]: Antenna array 112 may include a number of linearly arranged elements 116 only a few of which are schematically illustrated. Each element 116 may be dedicated to transmission or reception of radiation, and the elements may be arranged in two generally vertical columns, with one column dedicated to transmission, and the other to reception).

Regarding claim 8, claim 7 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the one of the antenna array and the target move between the first and second moments in time in a direction which is substantially orthogonal to the first column and the second column (Reynolds, Par. [0026-28]: imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the controller may be configured to steer at least some of the multiple beams of orthogonal signals toward the scene at different angles to sub-sample a total beamwidth of the scene utilizing multiple beams of orthogonal signals having respective beamwidths less than the total beamwidth… the multiple beams of orthogonal signals may be provided at different times; Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; wherein the one of the antenna array and the target move between the first and second moments in time in a direction which is substantially orthogonal to the first column and the second column (e.g. imaging system includes an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions, including position sensors which are used to estimate the position (i.e. location) of the antennas (i.e. the antenna array) relative to the scene, for example, and the position sensors are also used to detect an object (i.e. the target) at a position along an axis in order to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves relative to a number of moving antennas by measuring the relative position of the object and the moving antennas to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves, by causing the plurality of radiating elements of RF transceiver to steer multiple beams of orthogonal signals toward a scene at different angles, in which the multiple beams of orthogonal signals may be provided at different times (i.e. the one of the antenna array and the target move between the first and second moments in time in a direction which is substantially orthogonal to the first column and the second column), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 11, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the antenna array is positioned at the same location at the first and second moments in time, and the target moves with respect to the antenna array between the first and second moments in time (Reynolds, Par. [0026-33]: imaging system may include an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions. The imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the antenna system may include a motor or actuator configured to move the antenna system… the controller may be configured to provide time division multiplexing at least in part by controlling the plurality of radiating elements to emit each of the multiple beams of orthogonal signals at a different time; Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; wherein the antenna array is positioned at the same location at the first and second moments in time, and the target moves with respect to the antenna array between the first and second moments in time (e.g. detect an object at a position along an axis, which is used to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves relative to a number of antennas in a scene, in which the scene including the object moves relative to antennas, which may be stationary (i.e. at the same location, fixed, static, etc.), including objects carried by a conveyor belt at a constant velocity of relative motion between an object and one or more antennas affixed (i.e. positioned at the same location) proximate to the conveyor belt, or one or more antennas affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past (i.e. the antenna array is positioned at the same location at the first and second moments in time, and the target moves with respect to the antenna array between the first and second moments in time), and the measurements of relative position are synchronized with the measurements made by the antennas and these sets of information are used together by a subsequent image reconstruction, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 12, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the target is positioned at the same location at the first and second moments in time, and the antenna array moves with respect to the target between the first and second moments in time (Reynolds, Par. [0026-33]: imaging system may include an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions. The imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the antenna system may include a motor or actuator configured to move the antenna system… the controller may be configured to provide time division multiplexing at least in part by controlling the plurality of radiating elements to emit each of the multiple beams of orthogonal signals at a different time; Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; wherein the target is positioned at the same location at the first and second moments in time, and the antenna array moves with respect to the target between the first and second moments in time (e.g. acquire time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object, in which antennas move relative to the scene, which may be stationary (i.e. the target is positioned at the same location at the first and second moments in time), including a conveyor belt which moves the antennas 106 relative to the scene, and the measurements of relative position are synchronized with the measurements made by the antennas and these sets of information are used together by a subsequent image reconstruction, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 13, claim 1 is incorporated and DeLia discloses the system wherein the transceiver is configured to control the emission of electromagnetic energy in a frequency range of 0.1-100 GHz from the antenna array (Par. [0008]: surveillance system may include a first screening apparatus adapted to transmit toward and receive from a subject in a subject position, first electromagnetic radiation in a frequency range of about 100 MHz to about 2 THz; Par. [0044]: example of an imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position, millimeter-wave electromagnetic radiation… the millimeter-wave radiation may be in the frequency range of 100 Megahertz (MHz) to 2 Terahertz (THz) range; Par. [0081]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation selected from the range of about 1 Gigahertz (GHz) to about 2 THz, or from the range of about 100 MHz to about 15 GHz, depending on the impulse duration. A range of about 1 GHz to about 300 GHz may also be used, with a range of about 5 GHz to about 110 GHz particularly useful for imaging. A range of 24 GHz to 30 GHz is used in some antenna apparatus. The antenna apparatus produces an image signal 68 representative of the received radiation; wherein the transceiver is configured to control the emission of electromagnetic energy in a frequency range of 0.1 GHz (0.1 GHz = 100 MHz) to 100 GHz from the antenna array (e.g. imaging apparatus 28 includes active imaging apparatus adapted to transmit toward and receive, from a subject in a subject position, millimeter-wave electromagnetic radiation in the frequency range of 100 Megahertz (MHz) (i.e. 0.1 GHz) to 2 Terahertz (THz) range, in which 100 MHz is at least one value within range of 0.1-100 GHz, as indicated above), for example).

Regarding claim 14, claim 1 is incorporated and DeLia discloses the system wherein the transceiver is configured to control the emission of electromagnetic energy in a frequency range of 10-20 GHz from the antenna array (Par. [0081]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation selected from the range of about 1 Gigahertz (GHz) to about 2 THz, or from the range of about 100 MHz to about 15 GHz, depending on the impulse duration. A range of about 1 GHz to about 300 GHz may also be used, with a range of about 5 GHz to about 110 GHz particularly useful for imaging. A range of 24 GHz to 30 GHz is used in some antenna apparatus. The antenna apparatus produces an image signal 68 representative of the received radiation; wherein the transceiver is configured to control the emission of electromagnetic energy in a frequency range of 10-20 GHz from the antenna array (e.g. imaging apparatus 28 includes active imaging apparatus adapted to transmit toward and receive, from a subject in a subject position, millimeter-wave electromagnetic radiation in the frequency range of 100 MHz to 15 GHz, in which 15 GHz is at least one value within range of 10-20 GHz, as indicated above), for example.

Regarding claim 15, claim 1 is incorporated and the system wherein the transceiver is configured to control the emission of electromagnetic energy including a sweep of a plurality of different frequencies of a bandwidth (Par. [0008]: surveillance system may include a first screening apparatus adapted to transmit toward and receive from a subject in a subject position, first electromagnetic radiation in a frequency range of about 100 MHz to about 2 THz; Par. [0044]: example of an imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position, millimeter-wave electromagnetic radiation… the millimeter-wave radiation may be in the frequency range of 100 Megahertz (MHz) to 2 Terahertz (THz) range; Par. [0081]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation selected from the range of about 1 Gigahertz (GHz) to about 2 THz, or from the range of about 100 MHz to about 15 GHz, depending on the impulse duration. A range of about 1 GHz to about 300 GHz may also be used, with a range of about 5 GHz to about 110 GHz particularly useful for imaging. A range of 24 GHz to 30 GHz is used in some antenna apparatus. The antenna apparatus produces an image signal 68 representative of the received radiation; wherein the transceiver is configured to control the emission of electromagnetic energy including a sweep of a plurality of different frequencies of a bandwidth (e.g. imaging apparatus 28 includes active imaging apparatus adapted to transmit toward and receive, from a subject in a subject position, millimeter-wave electromagnetic radiation covering (i.e. sweeping) different frequency ranges (i.e. control the emission of electromagnetic energy including a sweep of a plurality of different frequencies of a bandwidth), as indicated above), for example).

Regarding claim 20, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the position capture system is configured to generate the position information indicative of the locations of the target at the first and second moments in time, and wherein the target moves between the first and second moments in time (Reynolds, Par. [0026-33]: imaging system may include an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions. The imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the antenna system may include a motor or actuator configured to move the antenna system… the controller may be configured to provide time division multiplexing at least in part by controlling the plurality of radiating elements to emit each of the multiple beams of orthogonal signals at a different time; Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; Par. [0063-64]: position estimator 122 may be used to estimate the position of the antenna system relative to the scene. The position estimator 122 may be implemented using, for example, one or more processing units (e.g., processors, microcontrollers, logic circuitry) and memory encoded with instructions which, when executed, cause the processing units to perform the actions described herein as being performed by the position estimator… position estimator may receive data from other sensors in the system 100 which may include, for example, an optical sensor, an inertial sensor, a mechanical sensor, or combinations thereof; wherein the position capture system is configured to generate the position information indicative of the locations of the target at the first and second moments in time, and wherein the target moves between the first and second moments in time (e.g. imaging system includes an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions, including position sensors which are used to estimate the position (i.e. location) of the antennas (i.e. the antenna array) relative to the scene (i.e. position information indicative of locations of one of the antenna array), for example, and the position sensors are also used to detect an object (i.e. the target) at a position along an axis in order to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object (i.e. position information indicative of the locations of the target at the first and second moments in time) as it moves relative to a number of moving antennas by measuring the relative position of the object (i.e. wherein the target moves between the first and second moments in time), and the measurements of relative position are synchronized with the measurements made by the antennas and these sets of information are used together by a subsequent image reconstruction, as indicated above), for example). 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 22, claim 20 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the position capture system is configured to generate the position information indicative of the locations of the target in space (Reynolds, Par. [0007]: the region of interest (ROI) in a scene is illuminated by one or more transmitters, while the scattered energy from the scene is spatially sampled by one or more antennas and receivers. Many active imagers leverage mechanical motion of an antenna array to form a synthetic aperture radar (SAR) image; Par. [0133]: a millimeter wave reconstruction and an infrared image may be superimposed to show the spatial orientation of objects in the scene; wherein the position capture system is configured to generate the position information indicative of the locations of the target in space (e.g. imaging system includes position sensors used to detect an object (i.e. the target) at a position along an axis, including a millimeter wave reconstruction and an infrared image superimposed to show the spatial orientation of objects in the scene (i.e. generate the position information indicative of the locations of the target in space), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 23, claim 20 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the position capture system is configured to generate the position information indicative of the locations of the target at different coordinates of a coordinate system (Reynolds, Par. [0086]: position of these pixels/voxels can be described in a global coordinate system of the final image. However, each partitioned reconstruction can also be considered to be performed in its own local coordinate system with the position of the antenna. (e.g. TX or RX) at its origin. In examples where the measurement position grid aligns with the pixel/voxel grid (e.g., a uniformly spaced raster-scan pattern), the local coordinate positions of the pixels/voxels within a selected (e.g. 3-dB) beamwidth of the antenna will align with the pixel/voxel positions in the global coordinate system. Also, the relative position of pixels/voxels in the local coordinate system do not change from one measurement position to another. Although the reflectivity value of these pixels/voxels might be different at the end, their relative position in the local coordinate system is the same. Accordingly, the same measurement matrix (e.g., sub-measurement matrix H.sub.s) may be used for each partition in the reconstruction; wherein the position capture system is configured to generate the position information indicative of the locations of the target at different coordinates of a coordinate system (e.g. object location in which position of pixels/voxels is described in a global coordinate system of the final image (i.e. generate the position information indicative of the locations of the target at different coordinates of a coordinate system), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 24, claim 20 is incorporated and DeLia discloses the system wherein the target is a human (Par. [0043]: subject information sources provide information relative to a subject 32 in a subject position 34… subject 32 includes all that is presented in an interrogation station of a screening apparatus, whether human, animal, or inanimate object; wherein the target is a human (e.g. subject 32 includes all that is presented in an interrogation station of a screening apparatus, whether human, animal, or inanimate object, as indicated above), for example).

Regarding claim 25, claim 20 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) the system wherein a location of the antenna array does not change between the first and second moments in time (Reynolds, Par. [0026-33]: imaging system may include an antenna system configured to move a plurality of radiating elements through a plurality of measurement positions. The imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the antenna system may include a motor or actuator configured to move the antenna system… the controller may be configured to provide time division multiplexing at least in part by controlling the plurality of radiating elements to emit each of the multiple beams of orthogonal signals at a different time; Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; wherein a location of the antenna array does not change between the first and second moments in time (e.g. detect an object at a position along an axis, which is used to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves relative to a number of antennas in a scene, in which the scene including the object moves relative to antennas, which may be stationary (i.e. at the same location, fixed, static, etc.), including objects carried by a conveyor belt at a constant velocity of relative motion between an object and one or more antennas affixed (i.e. positioned at the same location) proximate to the conveyor belt, or one or more antennas affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past (i.e. wherein a location of the antenna array does not change between the first and second moments in time), and the measurements of relative position are synchronized with the measurements made by the antennas and these sets of information are used together by a subsequent image reconstruction, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 26, claim 20 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein a plurality of transmit and receive elements of the antenna array are arranged in a direction that is substantially orthogonal to a direction of movement of the target between the first and second moments in time (Reynolds, Par. [0026-28]: imaging system may include a controller coupled to the antenna system, the controller configured, at each measurement position, to cause the plurality of radiating elements to steer multiple beams of orthogonal signals toward a scene at different angles. The imaging system may include a receiver configured to receive energy from scattered signals resulting in part from scattering of the multiple beams of orthogonal signals from the scene. The imaging system may include an imaging device coupled to the receiver and configured to provide image data associated with the scene based on the energy from the scattered signals… the controller may be configured to steer at least some of the multiple beams of orthogonal signals toward the scene at different angles to sub-sample a total beamwidth of the scene utilizing multiple beams of orthogonal signals having respective beamwidths less than the total beamwidth… the multiple beams of orthogonal signals may be provided at different times; Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; Par. [0051-59]: detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… one or more antennas may he mounted proximate to the path and such antennas may make measurements which include the scattering from the object… a break-beam sensor or another proximity sensor may be used to detect the object at a particular position, and this may be used to stark a tinier to begin acquiring time-stamped measurements of the scattering from the scene containing the object… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… RF transceiver 108 may… utilize a synchronization signal to synchronize the signals used at transmit and receive operations… different antennas may be used to transmit and receive. The control signal may be provided to one or more transmitters and/or receivers to indicate whether transmission or receiving is desired at a particular time; wherein a plurality of transmit and receive elements of the antenna array are arranged in a direction that is substantially orthogonal to a direction of movement of the target between the first and second moments in time (e.g. start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves, by causing the plurality of radiating elements of RF transceiver to steer multiple beams of orthogonal signals toward a scene at different angles, in which the multiple beams of orthogonal signals may be provided at different times (i.e. a plurality of transmit and receive elements of the antenna array are arranged in a direction that is substantially orthogonal to a direction of movement of the target between the first and second moments in time), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 27, claim 20 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]) wherein the target moves in a substantially linear direction between the first and second moments in time (Reynolds, Par. [0044-56]: controller 120 may be coupled to the position sensor/actuator 118 and may control movement of the antennas 106 relative to the scene 102. The position estimator 122 may be coupled to the controller 120 and/or position sensor/actuator 118 and may estimate a position of the antennas 106, which may be a relative position with respect to scene 102. The reconstruction system 124 may be coupled to RE transceiver 108 and/or position estimator 122 and/or antennas 106. The reconstruction system 124 may generate reflectivity values representative of scene 102 based on the interrogation signal, scattered signals, and/or antenna positions. The reflectivity values may be provided to an imaging device for generation of an image of the scene 102 based on the reflectivity values… The antennas 106 may, during operation, move relative to the scene 102… the scene 102 may be moving relative to antennas 106, which may be stationary… the antennas 106 may be moving relative to the scene 102, which may be stationary… both the antennas 106 and the scene 102 may be moving, and there may be relative motion between the two. The antennas 106 may be moved in generally any manner as described herein… the antennas 106 may be moved in a raster-scan pattern (e.g., along one or more horizontal and/or vertical lines relative to the scene 102)… the antennas 106 may be moved in a linear pattern (e.g., along one or more straight lines)… the antennas 106 may be moved in a free-from manner (e.g., moved randomly or freely relative to scene 102). For example, the antennas 106 may in some examples be packaged in a manner allowing for the antennas 106 to be held by a user, and the user may move the antennas 106 relative to the scene 102 (e.g., the user may manually “wand” the scene 102 with the antennas 106)… a robot, a ground or air vehicle, or another mechanical system such as a conveyor belt may move the antennas 106 relative to the scene 102. In this manner, the antenna system 104 may interrogate the scene 102 (e.g., provide interrogation signals) at multiple relative positions between the antennas 106 and the scene 102. Examples of imaging systems described herein may implement synthetic aperture radar (SAR)… a position sensor such as an optical position sensor may be used to estimate the position of the antennas relative to the scene 102… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction…  antenna system 104 may include position sensor/actuator 118. The position sensor/actuator 118 may provide one or more actuators which may move the antennas 106 relative to the scene. The position sensor/actuator 118 may include one or more sensors which may sense a position of the antennas 106 (e.g., an absolute position and/or a relative position with respect to the scene 102); Par. [0051-52]: examples having approximately continuous motion, such objects carried by a conveyor belt, a constant velocity of relative motion between an object and one or more antennas affixed proximate to the conveyor belt may be assumed… a sensor such as a break-beam or other proximity sensor may be used to detect an object at a position along an axis, and this may be used to start a timer to begin acquiring time-stamped measurements of the scene containing the object as it moves relative to a number of antennas… sensor may be used to measure the relative position of the object, or a surface carrying the object, such as a conveyor belt… the measurements of relative position may be synchronized with the measurements made by the antennas and these sets of information may be used together by a subsequent image reconstruction… one or more antennas may be affixed proximate to a railroad, a roadway, a bicycle trail, a tramway, or another path where an object, including but not limited to persons, robots, or vehicles, move past; wherein the target moves in a substantially linear direction between the first and second moments in time (e.g. detect an object at a position along an axis, which is used to start a timer to begin acquiring time-stamped measurements (i.e. the first, second, third… Nth moments in time) of the scene containing the object as it moves relative to a number of antennas in a scene, in which the scene including the object moves, including objects carried by a conveyor belt at a constant velocity of relative motion between an object and one or more antennas (i.e. the target moves in a substantially linear direction between the first and second moments in time), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Claims 2-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeLia, in view of Reynolds, as applied to claim 1, and in further view of KOCH et al. (U.S. PG Publication No. 2010/0182434 A1), hereafter referred to as KOCH. 

Regarding claim 2, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 2.
However, KOCH teaches wherein the position capture system is an optical position capture system configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time (Par. [0029-36]: idea of the camera assisted sensor imaging system is to synchronize (in a spatial sense) a camera with a sensor so that a sensor image can be composed from small sensor "images" (pixels or groups of pixels) based on information generated by the camera… FIG. 1 shows a schematic front view and a schematic top view of a first embodiment of the camera assisted sensor imaging system according to the present invention. The imaging system comprises a camera 1, a sensor unit 2 and a processing and control unit 3. The system may, for example, be a surveillance system used for performing a security screening in order to detect contraband objects… The camera 1 generates image information of a region of observation. The camera image information generated is of video type (`video` is used in the sense opposing `still image`). The camera 1 may be an optical or an infrared (IR) camera or may operate in both wavelength ranges… The processing and control unit 3 provides an image recognition and tracking capability and may be implemented in hardware and/or software. Based on the camera image information, the processing and control unit 3 detects targets 4; Par. [0034]: Frequency sweeping might be used to provide the line sensor 5. FIG. 2 shows a frequency sweeping line sensor 5 comprising an antenna element 6 and a variable frequency circuit 7. In case of a passive sensor, the variable frequency circuit 7 might be a pure receiver circuit comprising a variable frequency downconversion section. In case of an active sensor, the variable frequency circuit 7 might be a receiver and transmitter circuit comprising a variable frequency downconversion section and a variable frequency upconversion section. The antenna element 6 has a different direction of emission and reception (zero dimensional field of view) depending on the frequency. By varying the reception frequency and, eventually, the transmission frequency of the variable frequency unit 7, the different pixels can be addressed and corresponding pixel image data can be obtained. It is noted that in case of an active sensor, generally, a radiation emitting part (e.g. antenna) and a radiation reception part (e.g. antenna) neither need to be the same element nor need to be located at approximately the same location. For the present embodiment, this means that the antenna element 6 might be a distributed element and the variable frequency circuit 7 might be a distributed element; Par. [0041-60]: camera assisted sensor imaging system of the second embodiment comprises a camera 1 as described above and a processing and control unit 3 adapted to evaluate the camera image data as described above. The system further comprises a sensor unit 2 operable in the microwave, millimeter wave and/or Terahertz frequency range. The sensor unit 2 of the second embodiment provides additional functionality to the functionality of the sensor unit 2 of the first embodiment described above, since the sensor unit 2 of the second embodiment is adapted to scan a two dimensional field of view. The two dimensional field of view may be provided by means of successively scanning a plurality one or zero dimensional field of views (i.e. different parts of the two dimensional field of view are scanned at different time)… An example of this is depicted in FIG. 5C. A first region 11 is scanned in a first scanning step during a first scanning time, a second region 12 is scanned in a second scanning step during a second scanning time and a third region is scanned in a third scanning step during a third scanning time. At each scanning time, the target 4 is at a different location… It is noted however that the scanning that is performed within each of the (first to third) regions need not be simultaneous. For example, each pixel might be scanned at a different time. As another example, lines (e.g. horizontal lines or vertical lines) might be scanned successively and within each line pixel is scanned after pixel… It is again noted that the target 4 may be allowed to move at any time… different aspects of the target may be scanned successively… From the camera image information, data is derived which indicates which sensor image information part (or derived sensor image information) corresponds to which part of the target. Using this data, the two dimensional sensor image is constructed from the sensor information. Thus, radiation intensity information is derived from the sensor data and (absolute and/or relative) location/orientation information is--at least partly--derived from the camera image information. The constructed image is a sensor image in the sense that the image represents the electromagnetic radiation emitted or reflected by the target 4 and received by the sensor unit 2; Par. [0053]: sensor unit 2 might, for example, comprise a line sensor 5 as in the case of the first embodiment. The field of view of the line sensor 5 defines a plane in three dimensional space which is termed the field of view plane. The field of view and the sensor location lies in this plane. In order to provide for a two dimensional field of view, the line sensor 5 is mounted rotatably (at least the antenna 6 is mounted rotatably, the circuit 7 need not be mounted rotatably). The axis of rotation advantageously is parallel to the field of view plane. Therefore, a cylindrical field of view is provided by the sensor unit 2. The line sensor 5 is rotated by an actuator (e.g. motor, step motor) (not shown). The line sensor 5 might be rotated always in one direction (e.g. at constant angular speed). Alternatively, the line sensor 5 might be rotated for a fraction of 360 degrees in one direction and then be rotated in the opposite direction. During the scanning of a line, the line sensor 5 might or might not rotate. In the first case, the line sensor 5 might e.g. rotate at constant angular speed. In the latter case, the line sensor 5 is stepped from line to line. Instead of rotating the line sensor 5, it is possible to rotate a mirror (not shown) towards which the field of view of the line sensor 5 is directed. The mirror's axis of rotation too is advantageously parallel to the field of view. Thus, a two dimensional field of view is provided by a combination of an electrical movement/scanning (e.g. frequency sweeping) with a mechanical movement (rotation). Such sensor unit 2 combining electrical with mechanical antenna beam steering/selection provides a good scanning speed at a competitive pricing compared to prior art sensor units with a two dimensional field of view. It is noted however that, according to the present invention, it is generally possible to deploy a fully mechanical or fully electrical antenna beam steering/selection; the position capture system is an optical position capture system configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time (e.g. camera assisted sensor imaging system including a camera, such as a camera 1, including a sensor, such as an antenna (i.e. the antenna array), and a processing and control unit, for example, to generate optical image information of a region of observation (i.e. the target), and data is derived indicates which sensor image information part (or derived sensor image information) corresponds to which part of the target (i.e. monitor the locations of the one of the antenna array and the target), including a target that is scanned successively (i.e. at first, second, third… Nth moments in time) to provide  a view by successively scanning a plurality field of views (i.e. an optical position capture system configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time), as indicated above), for example). 
DeLia, Reynolds, and KOCH are considered to be analogous art because they pertain to detecting and tracking target via image processing. Therefore, the combined teachings of DeLia, Reynolds, and KOCH, as a whole, would have rendered obvious the invention recited in claim 2 with a reasonable expectation of success in order to modify the surveillance system including screening apparatus adapted to screen subjects (as disclosed by DeLia) with an optical position capture system configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time (as taught by KOCH, Abstract, Par. [0039-36, 41-60]) to define portions of detected targets based on generated camera image information to control the sensor unit, including antennas, to successively scan the defined portions (KOCH, Abstract, Par. [0005-8]).

Regarding claim 3, claim 2 is incorporated and the combination of DeLia, Reynolds, and KOCH, as a whole, teaches the system (DeLia, Par. [0042]) wherein the optical position capture system comprises a plurality of cameras individually configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time (KOCH, Par. [0029-36]: idea of the camera assisted sensor imaging system is to synchronize (in a spatial sense) a camera with a sensor so that a sensor image can be composed from small sensor "images" (pixels or groups of pixels) based on information generated by the camera… FIG. 1 shows a schematic front view and a schematic top view of a first embodiment of the camera assisted sensor imaging system according to the present invention. The imaging system comprises a camera 1, a sensor unit 2 and a processing and control unit 3. The system may, for example, be a surveillance system used for performing a security screening in order to detect contraband objects… The camera 1 generates image information of a region of observation. The camera image information generated is of video type (`video` is used in the sense opposing `still image`). The camera 1 may be an optical or an infrared (IR) camera or may operate in both wavelength ranges… The processing and control unit 3 provides an image recognition and tracking capability and may be implemented in hardware and/or software. Based on the camera image information, the processing and control unit 3 detects targets 4; Par. [0034]: Frequency sweeping might be used to provide the line sensor 5. FIG. 2 shows a frequency sweeping line sensor 5 comprising an antenna element 6 and a variable frequency circuit 7. In case of a passive sensor, the variable frequency circuit 7 might be a pure receiver circuit comprising a variable frequency downconversion section. In case of an active sensor, the variable frequency circuit 7 might be a receiver and transmitter circuit comprising a variable frequency downconversion section and a variable frequency upconversion section. The antenna element 6 has a different direction of emission and reception (zero dimensional field of view) depending on the frequency. By varying the reception frequency and, eventually, the transmission frequency of the variable frequency unit 7, the different pixels can be addressed and corresponding pixel image data can be obtained. It is noted that in case of an active sensor, generally, a radiation emitting part (e.g. antenna) and a radiation reception part (e.g. antenna) neither need to be the same element nor need to be located at approximately the same location. For the present embodiment, this means that the antenna element 6 might be a distributed element and the variable frequency circuit 7 might be a distributed element; Par. [0041-63]: camera assisted sensor imaging system of the second embodiment comprises a camera 1 as described above and a processing and control unit 3 adapted to evaluate the camera image data as described above. The system further comprises a sensor unit 2 operable in the microwave, millimeter wave and/or Terahertz frequency range. The sensor unit 2 of the second embodiment provides additional functionality to the functionality of the sensor unit 2 of the first embodiment described above, since the sensor unit 2 of the second embodiment is adapted to scan a two dimensional field of view. The two dimensional field of view may be provided by means of successively scanning a plurality one or zero dimensional field of views (i.e. different parts of the two dimensional field of view are scanned at different time)… An example of this is depicted in FIG. 5C. A first region 11 is scanned in a first scanning step during a first scanning time, a second region 12 is scanned in a second scanning step during a second scanning time and a third region is scanned in a third scanning step during a third scanning time. At each scanning time, the target 4 is at a different location… It is noted however that the scanning that is performed within each of the (first to third) regions need not be simultaneous. For example, each pixel might be scanned at a different time. As another example, lines (e.g. horizontal lines or vertical lines) might be scanned successively and within each line pixel is scanned after pixel… It is again noted that the target 4 may be allowed to move at any time… different aspects of the target may be scanned successively… From the camera image information, data is derived which indicates which sensor image information part (or derived sensor image information) corresponds to which part of the target. Using this data, the two dimensional sensor image is constructed from the sensor information. Thus, radiation intensity information is derived from the sensor data and (absolute and/or relative) location/orientation information is--at least partly--derived from the camera image information. The constructed image is a sensor image in the sense that the image represents the electromagnetic radiation emitted or reflected by the target 4 and received by the sensor unit 2… As already described above in relation to the camera assisted sensor imaging system, the camera 1, the sensor unit 2, the distance sensor 9, and/or the other sensor unit 10 might or might not be located close together. Instead of only one camera 1 and/or distance sensor 9, two cameras 1 and/or two distance sensors 9 may be provided (each corresponding to a different aspect). That is, while the sensor unit 2 views one aspect via the mirror element 16 and one aspect directly, a first camera 1 (distance sensor 9) is provided seeing the first aspect directly and a second camera 1 (distance sensor 9) is provided seeing the second aspect directly; Par. [0053]: sensor unit 2 might, for example, comprise a line sensor 5 as in the case of the first embodiment. The field of view of the line sensor 5 defines a plane in three dimensional space which is termed the field of view plane. The field of view and the sensor location lies in this plane. In order to provide for a two dimensional field of view, the line sensor 5 is mounted rotatably (at least the antenna 6 is mounted rotatably, the circuit 7 need not be mounted rotatably). The axis of rotation advantageously is parallel to the field of view plane. Therefore, a cylindrical field of view is provided by the sensor unit 2. The line sensor 5 is rotated by an actuator (e.g. motor, step motor) (not shown). The line sensor 5 might be rotated always in one direction (e.g. at constant angular speed). Alternatively, the line sensor 5 might be rotated for a fraction of 360 degrees in one direction and then be rotated in the opposite direction. During the scanning of a line, the line sensor 5 might or might not rotate. In the first case, the line sensor 5 might e.g. rotate at constant angular speed. In the latter case, the line sensor 5 is stepped from line to line. Instead of rotating the line sensor 5, it is possible to rotate a mirror (not shown) towards which the field of view of the line sensor 5 is directed. The mirror's axis of rotation too is advantageously parallel to the field of view. Thus, a two dimensional field of view is provided by a combination of an electrical movement/scanning (e.g. frequency sweeping) with a mechanical movement (rotation). Such sensor unit 2 combining electrical with mechanical antenna beam steering/selection provides a good scanning speed at a competitive pricing compared to prior art sensor units with a two dimensional field of view. It is noted however that, according to the present invention, it is generally possible to deploy a fully mechanical or fully electrical antenna beam steering/selection; wherein the optical position capture system comprises a plurality of cameras individually configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time (e.g. camera assisted sensor imaging system including two cameras, such as two cameras 1, as shown in Fig. 3, including a sensor, such as an antenna (i.e. the antenna array), and a processing and control unit, for example, to generate optical image information of a region of observation (i.e. the target), and data is derived indicates which sensor image information part (or derived sensor image information) corresponds to which part of the target (i.e. monitor the locations of the one of the antenna array and the target), including a target that is scanned successively (i.e. at first, second, third… Nth moments in time) to provide  a view by successively scanning a plurality field of views (i.e. optical position capture system comprises a plurality of cameras individually configured to monitor the locations of the one of the antenna array and the target at the first and second moments in time), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 5, claim 3 is incorporated and the combination of DeLia, Reynolds, and KOCH, as a whole, teaches the system (DeLia, Par. [0042]) wherein the optical position capture system is configured to monitor locations of markers on the one of the antenna array and the target to generate the position information (KOCH, Par. [0039-59]: camera 1 and sensor unit 2 view the first aspect of the target 4 directly and the second aspect of the target via the one or more reflective elements… imaging system according to the present invention comprises a microwave, millimeter wave and/or Terahertz sensor section and uses one or more reflective elements to obtain a multi aspect scan (e.g. two sided scan, full scan, surround scan) of a target 4. By properly arranging the reflective element(s), it is for example possible to see the front side (as seen from the sensor section) and the backside (as seen from a sensor section) of a target and to detect contraband objects reliably… The sensor section generates image information portions corresponding to the different aspects or perspectives of the target 4. One image information portion per aspect/perspective is generated… As in shown in FIG. 6, a first embodiment of the multi aspect imaging system comprises a sensor section 15, a processing and control unit 3 and a reflective element 16. The processing and control section 3 provides the functionality as described above. The sensor section 15 comprises at least the sensor unit 2 as described above, whereby the sensor unit 2 is adapted to operate in the microwave, millimeter wave and/or Terahertz wavelength/frequency range. The sensor section 15 may further comprise the camera 2, the distance sensor 9 and/or the further sensor unit 10 as described above… The reflective element 16 may be made from any material or combinations of materials adapted to reflect electromagnetic radiation in the wavelength/frequency range of operation. The reflective element 16 may e.g. be a mirror and/or made from metal (e.g. a metal plate, a metal surface, a polished metal plate, polished metal surface) or made from a meta material. The reflective element 16 may have a flat reflecting surface or may have a curved reflecting surface… The reflective element 16 is arranged such that the sensor unit 2 (and, eventually, the camera 2, the distance sensor 9 and/or the other sensor unit 10) can view (scan) a second aspect of the target 4 via the reflective element while viewing (scanning) a first aspect of the target 4 directly (i.e. without the reflective element 16); wherein the optical position capture system is configured to monitor locations of markers on the one of the antenna array and the target to generate the position information (e.g. camera assisted sensor imaging system including cameras, such as a cameras 1, including a sensor, such as an antenna (i.e. the antenna array), and a processing and control unit, for example, to generate optical image information of a region of observation (i.e. the target), and data is derived indicates which sensor image information part (or derived sensor image information) corresponds to which part of the target (i.e. generate the position information) by using one or more reflective elements (i.e. monitor locations of markers), for example, such that the sensor unit can view (scan) a second aspect of the target 4 via the reflective element while viewing (scanning) a first aspect of the target 4 directly (i.e. without the reflective element), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Regarding claim 16, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 16.
However, KOCH teaches wherein the position information and the radar data are synchronized in time with respect to one another (Par. [0029-41]: idea of the camera assisted sensor imaging system is to synchronize (in a spatial sense) a camera with a sensor so that a sensor image can be composed from small sensor "images" (pixels or groups of pixels) based on information generated by the camera… system further comprises a sensor unit 2 operable in the microwave, millimeter wave and/or Terahertz frequency range. The sensor unit 2 of the second embodiment provides additional functionality to the functionality of the sensor unit 2 of the first embodiment described above, since the sensor unit 2 of the second embodiment is adapted to scan a two dimensional field of view. The two dimensional field of view may be provided by means of successively scanning a plurality one or zero dimensional field of views (i.e. different parts of the two dimensional field of view are scanned at different time); wherein the position information and the radar data are synchronized in time with respect to one another (e.g. camera assisted sensor imaging system is used to synchronize (in a spatial/positional sense) a camera with a sensor (i.e. the position information and the radar data are synchronized in time with respect to one another) so that a sensor image can be composed from small sensor "images" (pixels or groups of pixels) based on information generated by the camera, for example, and sensor the unit is operable in the millimeter wave frequency range (i.e. the radar data), as indicated above), for example)
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeLia in view of Reynolds, as applied to claim 1, and in further view of Foote et al. (U.S. Patent Publication No. 7253766 B2), hereafter referred to as Foote. 

Regarding claim 6, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 6.
However, Foote teaches wherein the processing circuitry is configured to use the position information to weight intensities of a plurality of voxels of the radar data (Col. 4: transceiver 42 and elements 38 of array 36 are of a form suitable to transmit and/or receive electromagnetic radiation selected from the range… the frequency range is about 1 GHz to about 300 GHz with a corresponding free space wavelength range of about 0.3 meter to about 1 millimeter (mm); Col. 8: reconciling a data point for one of the arc segments S for a given location that differs by a threshold amount from the data point of the same location for another of the arc segments S… an averaging technique is used and intermediate data points are interpolated… a weighting function is utilized that progressively reduces the contribution of a data point as the distance of that data point from the midpoint of the corresponding arc segment S increases. The cylindrical data sets are preferably combined incoherently (after computing the magnitude) to reduce undesirable phase interference in the images. Operation 162 provides a topographical representation of body B and the volume bounded by its surface(s) about axis R that are reflective with respect to the electromagnetic radiation used for the interrogations of routine 130; Col. 11: determining the origin CM as the "center of mass" (or two-dimensional centroid) of the region by application of a preliminary X-Y analysis performed as described in connection with FIG. 11 (in one particular form applying the X-Y approach, the center of mass is calculated based on intensity-weighted grid with values above a selected threshold level; Col. 15: one or more two-dimensional image data sets are rendered. Such images may be rendered from the topographical data of operation 162, and/or any of the data resulting from subsequent processing. In one form, volumetric data for body B is generated by performing a two-dimensional parallel ray projection from a desired viewing angle. Along each parallel ray, the intensity is attenuated in proportion to the data it encounters in the volumetric representation. After attenuation, the maximum voxel intensity is selected to represent an image pixel intensity for the corresponding ray. The attenuation factor is adjusted so that the back surface of the representation does not contribute to the rendering. Generally, the result is a two-dimensional map of image pixel intensity for each selected viewing angle; wherein the processing circuitry is configured to use the position information to weight intensities of a plurality of voxels of the radar data (e.g. volumetric data for body B is generated by performing a two-dimensional parallel ray projection from a desired viewing angle, and along each parallel ray, the intensity is attenuated (i.e. weighted) in proportion to the data it encounters in the volumetric representation, including a center of mass calculated based on intensity-weighted grid with values above a selected threshold level, and the maximum voxel intensity is selected to represent an image pixel intensity for each corresponding ray (i.e. use the position information to weight intensities of a plurality of voxels), including transceiver 42 and elements 38 of array 36  to transmit and/or receive electromagnetic radiation selected from the range of about 0.3 meter to about 1 millimeter (mm) (i.e. the radar data), as indicated above), for example).
DeLia, Reynolds, and Foote are considered to be analogous art because they pertain to detecting and tracking target via image processing. Therefore, the combined teachings of DeLia, Reynolds, and Foote, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify the surveillance system including screening apparatus adapted to screen subjects (as disclosed by DeLia) with wherein the processing circuitry is configured to use the position information to weight intensities of a plurality of voxels of the radar data (as taught by Foote, Abstract, Col. 4, 8, 11, and 15) to obtain dimensional, topographical, contour, image, and/or other information about an object/person (Foote, Abstract, Col. 1]).

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable DeLia, in view of Reynolds, as applied to claim 1, and in further view of Smits et al. (U.S. PG Publication No. 2017/0176575 A1), hereafter referred to as Smits. 

Regarding claim 9, claim 8 is incorporated a and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 9.
However, Smits teaches wherein the first and second columns define a first axis of an aperture comprising a plurality of voxels, the movement of the one of the antenna array and the target defines a second axis of the aperture, and the transceiver is configured to emit the electromagnetic energy having a plurality of different frequencies within a frequency range to define a third axis of the aperture (Par. [0055-63]: terms “photon beam,” “light beam,” “electromagnetic beam,” “image beam,” or “beam” refer to a somewhat localized (in time and space) beam or bundle of photons or electromagnetic (EM) waves of various frequencies or wavelengths within the EM spectrum…  various devices that are capable of emitting, providing, transmitting, or generating one or more photons or EM waves of one or more wavelengths or frequencies within the EM spectrum… terms “photon detector,” “light detector,” “detector,” “photon sensor,” “light sensor,” or “sensor” refer to various devices that are sensitive to the presence of one or more photons of one or more wavelengths or frequencies of the EM spectrum. A photon detector may include an array of photon detectors… he term “disparity” represents a positional offset of one or more pixels in a sensor relative to a predetermined position in the sensor. For example, horizontal and vertical disparities of a given pixel in a sensor may represent horizontal and vertical offsets (e.g., as indicated by row or column number, units of distance, or the like) of the given pixel from a predetermined position in the sensor (or another sensor). The disparities may be measured from a center, one or more edges, one or more other pixels, or the like in the sensor (or another sensor). In other embodiments, disparity may represent an angle. For example, a transmitter may emit a beam at an angle α, and the sensor may receive a reflection of the beam at an angle β through an aperture. The disparity may be measured as the difference between 180° and the sum of the angles α and β… activated pixels in multiple rows in the sensor may each capture a reflection of the blade from the target. In some embodiments, each column of pixels in the sensor may report to the same column sense line; Par. [0121-140]: the transmit and receive (Tx-Rx) system 402 may include a receive system 412. The receive system 412 may include an optical receiver system that contains one or more position sensors 414 (e.g., a semiconductor sensor) (FIG. 4 shows one row of the one or more sensors 414, yet the one or more sensors 414 may include one or more rows) that detect light 416 from the collimated beam 406 that reflects off one or more surfaces of one or more objects C in a field of view of the receiver. An aperture 418 of the receive system 412 may capture a fraction of the reflected light 416. A lens or optical assembly (e.g., at the aperture 418) of the receive system 412 may focus captured light into a spot on a surface of the sensor 414. The position of the spot may be a geometric function of a scan angle α and a range distance Z between the object C and a base line 420 that extends between the transmit system 404 and the receive system 412… an angle of beta β may be an angle formed by a chief ray 502 with a baseline 504. For example, the angle of beta β may be formed by the chief ray 502 at a center B of an aperture 506 and the baseline 504 (FIG. 5 shows a partial view of the baseline 504)… each pixel of the sensor 508 may have a column position that is proportional to the angle of beta β. For example, a pixel at point I may have a column position (e.g., a column number) that is proportional to the angle of beta β… dual-function sensor may determine the spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space… the transmit and receive (Tx-Rx) system 402 may employ a strobed search light with a voxel-sized three-dimensional trigger beam as the scanning beam 406; Par. [0058]: one or more photon sources may be in relative motion to one or more of photon detectors and/or one or more targets. Similarly, one or more photon detectors may be in relative motion to one or more of photon sources and/or one or more targets. One or more targets may be in relative motion to one or more of photon sources and/or one or more photon detectors; Par. [0154-155]: for every moment, every position (e.g., measured to the nanosecond) that the scan beam 406 reflects off an object within the dual aperture stereo field of view, the transmit and receive (Tx-Rx) system 402 may calculate an instant (X, Y, Z, t) voxel position-time vector. In one or more of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory. In some of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory that includes a plurality of these position-time vectors… the first receiver 1002 may include a first sensor 1008. The second receiver 1004 may include a second sensor 1010. The third receiver 1006 may include a third sensor 1012. In some embodiments, the first receiver 1002 may include a first aperture 1014 that has a center point at position A. The second receiver 1004 may include a second aperture 1016 that has a center point at position B. The third receiver 1006 may include a third aperture 1018 that has a center point at position E… the first, second, and third apertures 1014, 1016, and 1018 may be directionally aligned along a baseline 1020; wherein the first and second columns define a first axis of an aperture comprising a plurality of voxels, the movement of the one of the antenna array and the target defines a second axis of the aperture, and the transceiver is configured to emit the electromagnetic energy having a plurality of different frequencies within a frequency range to define a third axis of the aperture (e.g. dual-function sensor determines spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space (first, second, and third axes), by calculating an instant (X, Y, Z, t) voxel position-time vector, including a first, second, and third apertures 1014, 1016, and 1018, which are directionally aligned along a baseline 1020, including one or more photon sources in relative motion to one or more of photon detectors and/or one or more targets, one or more photon detectors in relative motion to one or more of photon sources and/or one or more targets, one or more targets in relative motion to one or more of photon sources and/or one or more photon detectors, for example, including horizontal and vertical disparities of a given pixel in a sensor may represent horizontal and vertical offsets (i.e. movements), as indicated by row or column number (i.e. the first and second columns), for example, of the given pixel from a predetermined position in the sensor (or another sensor), as indicated above), for example).
DeLia, Reynolds, and Smits are considered to be analogous art because they pertain to detecting and tracking target via image processing. Therefore, the combined teachings of DeLia, Reynolds, and Smits, as a whole, would have rendered obvious the invention recited in claim 9 with a reasonable expectation of success in order to modify the surveillance system including screening apparatus adapted to screen subjects (as disclosed by DeLia) with wherein the first and second columns define a first axis of an aperture comprising a plurality of voxels, the movement of the one of the antenna array and the target defines a second axis of the aperture, and the transceiver is configured to emit the electromagnetic energy having a plurality of different frequencies within a frequency range to define a third axis of the aperture (as taught by Smits, Abstract, Par. [0055-63, 121-140, 154-155]) by detecting one or more targets to create an accurate and fine-grained three-dimensional surface contour map of the scanned objects (Smits, Abstract, Par. [0003, 58, 134]).

Regarding claim 10, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), wherein the transceiver is configured to control the antenna array to emit the electromagnetic energy having a plurality of different frequencies (DeLia, Par. [0008]: surveillance system may include a first screening apparatus adapted to transmit toward and receive from a subject in a subject position, first electromagnetic radiation in a frequency range of about 100 MHz to about 2 THz; Par. [0044]: example of an imaging apparatus 28 is an active imaging apparatus adapted to transmit toward and receive from a subject in a subject position, millimeter-wave electromagnetic radiation… the millimeter-wave radiation may be in the frequency range of 100 Megahertz (MHz) to 2 Terahertz (THz) range; Par. [0081]: Antenna apparatus 48 may be configured to transmit and receive electromagnetic radiation selected from the range of about 1 Gigahertz (GHz) to about 2 THz, or from the range of about 100 MHz to about 15 GHz, depending on the impulse duration. A range of about 1 GHz to about 300 GHz may also be used, with a range of about 5 GHz to about 110 GHz particularly useful for imaging. A range of 24 GHz to 30 GHz is used in some antenna apparatus. The antenna apparatus produces an image signal 68 representative of the received radiation; he transceiver is configured to control the antenna array to emit the electromagnetic energy having a plurality of different frequencies (e.g. imaging apparatus 28 includes active imaging apparatus adapted to transmit toward and receive, from a subject in a subject position, millimeter-wave electromagnetic radiation covering (i.e. sweeping) different frequency ranges (i.e. control the antenna array to emit the electromagnetic energy having a plurality of different frequencies), as indicated above), for example), but fails to teach the following as further recited in claim 10.
However, Smits teaches wherein the aperture comprises a plurality of voxels, and the transceiver is configured to emit the electromagnetic energy having a plurality of different frequencies for each of the voxels (Par. [0055-63]: terms “photon beam,” “light beam,” “electromagnetic beam,” “image beam,” or “beam” refer to a somewhat localized (in time and space) beam or bundle of photons or electromagnetic (EM) waves of various frequencies or wavelengths within the EM spectrum…  various devices that are capable of emitting, providing, transmitting, or generating one or more photons or EM waves of one or more wavelengths or frequencies within the EM spectrum… terms “photon detector,” “light detector,” “detector,” “photon sensor,” “light sensor,” or “sensor” refer to various devices that are sensitive to the presence of one or more photons of one or more wavelengths or frequencies of the EM spectrum. A photon detector may include an array of photon detectors… he term “disparity” represents a positional offset of one or more pixels in a sensor relative to a predetermined position in the sensor. For example, horizontal and vertical disparities of a given pixel in a sensor may represent horizontal and vertical offsets (e.g., as indicated by row or column number, units of distance, or the like) of the given pixel from a predetermined position in the sensor (or another sensor). The disparities may be measured from a center, one or more edges, one or more other pixels, or the like in the sensor (or another sensor). In other embodiments, disparity may represent an angle. For example, a transmitter may emit a beam at an angle α, and the sensor may receive a reflection of the beam at an angle β through an aperture. The disparity may be measured as the difference between 180° and the sum of the angles α and β… activated pixels in multiple rows in the sensor may each capture a reflection of the blade from the target. In some embodiments, each column of pixels in the sensor may report to the same column sense line; Par. [0121-140]: the transmit and receive (Tx-Rx) system 402 may include a receive system 412. The receive system 412 may include an optical receiver system that contains one or more position sensors 414 (e.g., a semiconductor sensor) (FIG. 4 shows one row of the one or more sensors 414, yet the one or more sensors 414 may include one or more rows) that detect light 416 from the collimated beam 406 that reflects off one or more surfaces of one or more objects C in a field of view of the receiver. An aperture 418 of the receive system 412 may capture a fraction of the reflected light 416. A lens or optical assembly (e.g., at the aperture 418) of the receive system 412 may focus captured light into a spot on a surface of the sensor 414. The position of the spot may be a geometric function of a scan angle α and a range distance Z between the object C and a base line 420 that extends between the transmit system 404 and the receive system 412… an angle of beta β may be an angle formed by a chief ray 502 with a baseline 504. For example, the angle of beta β may be formed by the chief ray 502 at a center B of an aperture 506 and the baseline 504 (FIG. 5 shows a partial view of the baseline 504)… each pixel of the sensor 508 may have a column position that is proportional to the angle of beta β. For example, a pixel at point I may have a column position (e.g., a column number) that is proportional to the angle of beta β… dual-function sensor may determine the spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space… the transmit and receive (Tx-Rx) system 402 may employ a strobed search light with a voxel-sized three-dimensional trigger beam as the scanning beam 406; Par. [0058]: one or more photon sources may be in relative motion to one or more of photon detectors and/or one or more targets. Similarly, one or more photon detectors may be in relative motion to one or more of photon sources and/or one or more targets. One or more targets may be in relative motion to one or more of photon sources and/or one or more photon detectors; Par. [0154-155]: for every moment, every position (e.g., measured to the nanosecond) that the scan beam 406 reflects off an object within the dual aperture stereo field of view, the transmit and receive (Tx-Rx) system 402 may calculate an instant (X, Y, Z, t) voxel position-time vector. In one or more of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory. In some of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory that includes a plurality of these position-time vectors… the first receiver 1002 may include a first sensor 1008. The second receiver 1004 may include a second sensor 1010. The third receiver 1006 may include a third sensor 1012. In some embodiments, the first receiver 1002 may include a first aperture 1014 that has a center point at position A. The second receiver 1004 may include a second aperture 1016 that has a center point at position B. The third receiver 1006 may include a third aperture 1018 that has a center point at position E… the first, second, and third apertures 1014, 1016, and 1018 may be directionally aligned along a baseline 1020; wherein the aperture comprises a plurality of voxels, and the transceiver is configured to emit the electromagnetic energy having a plurality of different frequencies for each of the voxels (e.g. dual-function sensor determines spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space, by calculating an instant (X, Y, Z, t) voxel position-time vector, including a first, second, and third apertures 1014, 1016, and 1018 (i.e. the aperture comprises a plurality of voxels), which are directionally aligned along a baseline 1020, including one or more photon sources, including localized (in time and space) beam or bundle of photons or electromagnetic (EM) waves of various frequencies or wavelengths within the EM spectrum (i.e. emit the electromagnetic energy having a plurality of different frequencies for each of the voxels), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 9.

Regarding claim 18, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 18.
However, Smits teaches wherein the processing circuitry is configured to use the position information to determine a plurality of ranges between the transmit and receive antennas and a plurality of voxels of a scanned aperture at the first and second moments in time, and to use the determined ranges to generate the image data regarding the target (Par. [0055-63]: terms “photon beam,” “light beam,” “electromagnetic beam,” “image beam,” or “beam” refer to a somewhat localized (in time and space) beam or bundle of photons or electromagnetic (EM) waves of various frequencies or wavelengths within the EM spectrum…  various devices that are capable of emitting, providing, transmitting, or generating one or more photons or EM waves of one or more wavelengths or frequencies within the EM spectrum… terms “photon detector,” “light detector,” “detector,” “photon sensor,” “light sensor,” or “sensor” refer to various devices that are sensitive to the presence of one or more photons of one or more wavelengths or frequencies of the EM spectrum. A photon detector may include an array of photon detectors… he term “disparity” represents a positional offset of one or more pixels in a sensor relative to a predetermined position in the sensor. For example, horizontal and vertical disparities of a given pixel in a sensor may represent horizontal and vertical offsets (e.g., as indicated by row or column number, units of distance, or the like) of the given pixel from a predetermined position in the sensor (or another sensor). The disparities may be measured from a center, one or more edges, one or more other pixels, or the like in the sensor (or another sensor). In other embodiments, disparity may represent an angle. For example, a transmitter may emit a beam at an angle α, and the sensor may receive a reflection of the beam at an angle β through an aperture. The disparity may be measured as the difference between 180° and the sum of the angles α and β… activated pixels in multiple rows in the sensor may each capture a reflection of the blade from the target. In some embodiments, each column of pixels in the sensor may report to the same column sense line; Par. [0121-140]: the transmit and receive (Tx-Rx) system 402 may include a receive system 412. The receive system 412 may include an optical receiver system that contains one or more position sensors 414 (e.g., a semiconductor sensor) (FIG. 4 shows one row of the one or more sensors 414, yet the one or more sensors 414 may include one or more rows) that detect light 416 from the collimated beam 406 that reflects off one or more surfaces of one or more objects C in a field of view of the receiver. An aperture 418 of the receive system 412 may capture a fraction of the reflected light 416. A lens or optical assembly (e.g., at the aperture 418) of the receive system 412 may focus captured light into a spot on a surface of the sensor 414. The position of the spot may be a geometric function of a scan angle α and a range distance Z between the object C and a base line 420 that extends between the transmit system 404 and the receive system 412… an angle of beta β may be an angle formed by a chief ray 502 with a baseline 504. For example, the angle of beta β may be formed by the chief ray 502 at a center B of an aperture 506 and the baseline 504 (FIG. 5 shows a partial view of the baseline 504)… each pixel of the sensor 508 may have a column position that is proportional to the angle of beta β. For example, a pixel at point I may have a column position (e.g., a column number) that is proportional to the angle of beta β… dual-function sensor may determine the spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space… the transmit and receive (Tx-Rx) system 402 may employ a strobed search light with a voxel-sized three-dimensional trigger beam as the scanning beam 406; Par. [0058]: one or more photon sources may be in relative motion to one or more of photon detectors and/or one or more targets. Similarly, one or more photon detectors may be in relative motion to one or more of photon sources and/or one or more targets. One or more targets may be in relative motion to one or more of photon sources and/or one or more photon detectors; Par. [0154-155]: for every moment, every position (e.g., measured to the nanosecond) that the scan beam 406 reflects off an object within the dual aperture stereo field of view, the transmit and receive (Tx-Rx) system 402 may calculate an instant (X, Y, Z, t) voxel position-time vector. In one or more of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory. In some of the various embodiments, the transmit and receive (Tx-Rx) system 402 may determine a voxel position trajectory that includes a plurality of these position-time vectors… the first receiver 1002 may include a first sensor 1008. The second receiver 1004 may include a second sensor 1010. The third receiver 1006 may include a third sensor 1012. In some embodiments, the first receiver 1002 may include a first aperture 1014 that has a center point at position A. The second receiver 1004 may include a second aperture 1016 that has a center point at position B. The third receiver 1006 may include a third aperture 1018 that has a center point at position E… the first, second, and third apertures 1014, 1016, and 1018 may be directionally aligned along a baseline 1020; wherein the processing circuitry is configured to use the position information to determine a plurality of ranges between the transmit and receive antennas and a plurality of voxels of a scanned aperture at the first and second moments in time, and to use the determined ranges to generate the image data regarding the target (e.g. dual-function sensor determines spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position (i.e. the position information) by creating sequential voxel-by-voxel trajectories in three-dimensional space, by calculating an instant (X, Y, Z, t) voxel position-time vector, including a first, second, and third apertures 1014, 1016, and 1018 (i.e. a plurality of voxels of a scanned aperture at the first and second moments in time), which are directionally aligned along a baseline 1020 (i.e. use the position information to determine a plurality of ranges between the transmit and receive antennas and a plurality of voxels of a scanned aperture at the first and second moments in time), including one or more photon sources, including localized (in time and space) beam or bundle of photons or electromagnetic (EM) waves of various frequencies or wavelengths within the EM spectrum (i.e. plurality of ranges between the transmit and receive antennas), including activated pixels in multiple rows in the sensor to capture a reflection of the blade from the target (i.e. and to use the determined ranges to generate the image data regarding the target), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 9.

Regarding claim 19, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 19.
However, Smits teaches wherein the images are three-dimensional images of the target (Par. [0058]: the term “target” is one or more various 2D or 3D bodies that reflect or scatter at least a portion of incident light, EM waves, or photons; Par. [0120-140]: an exemplary pixel sequential triangulated three-dimensional sensing system 400 may include an exemplary transmit and receive (Tx-Rx) system 402… the transmit and receive (Tx-Rx) system 402 may include a receive system 412. The receive system 412 may include an optical receiver system that contains one or more position sensors 414 (e.g., a semiconductor sensor) (FIG. 4 shows one row of the one or more sensors 414, yet the one or more sensors 414 may include one or more rows) that detect light 416 from the collimated beam 406 that reflects off one or more surfaces of one or more objects C in a field of view of the receiver. An aperture 418 of the receive system 412 may capture a fraction of the reflected light 416. A lens or optical assembly (e.g., at the aperture 418) of the receive system 412 may focus captured light into a spot on a surface of the sensor 414. The position of the spot may be a geometric function of a scan angle α and a range distance Z between the object C and a base line 420 that extends between the transmit system 404 and the receive system 412… an angle of beta β may be an angle formed by a chief ray 502 with a baseline 504. For example, the angle of beta β may be formed by the chief ray 502 at a center B of an aperture 506 and the baseline 504 (FIG. 5 shows a partial view of the baseline 504)… each pixel of the sensor 508 may have a column position that is proportional to the angle of beta β. For example, a pixel at point I may have a column position (e.g., a column number) that is proportional to the angle of beta β… dual-function sensor may determine the spot's disparity instantaneously, thereby enabling a real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space… the transmit and receive (Tx-Rx) system 402 may employ a strobed search light with a voxel-sized three-dimensional trigger beam as the scanning beam 406; Par. [0134]: the receive system 412 may employ the high-density multi-color structured light code sequences to create an accurate and fine-grained three-dimensional surface contour map of the scanned object C; wherein the images are three-dimensional images of the target (e.g. receive system 412 employs high-density multi-color structured light code sequences to create an accurate and fine-grained three-dimensional surface contour map of scanned object C (i.e. the target), including real-time calculation of voxel position by creating sequential voxel-by-voxel trajectories in three-dimensional space, in which the transmit and receive (Tx-Rx) system 402, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 9.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeLia, in view of Reynolds, as applied to claim 1, in further view of Salmon et al. (U.S. PG Publication No. 2009/0284405 A1), hereafter referred to as Salmon. 

Regarding claim 17, claim 1 is incorporated and the combination of DeLia and Reynolds, as a whole, teaches the system (DeLia, Par. [0042]), but fails to teach the following as further recited in claim 17.
However, Salmon teaches wherein the system wherein the antenna array is embodied in a scanning device configured to be held and moved by a user between the first and second moments in time (Par. [0009-16]: beamformer is further adapted to process the received information to focus upon a near field region of the antenna array, the processor being interconnected to the beamformer and adapted to periodically generate static image information in at least a primary axis of the apparatus in real time or near-real time, and wherein the indication means is adapted to provide an indication based upon the generated static image information… apparatus that is as convenient to operate either as a hand-held portable device or as a fixed installation detector, providing a means to image static or moving objects, or to reveal concealed metal and non-metallic objects… static image information produced by the apparatus may be recorded and, in the case of a portable apparatus, sequential static images recorded from differing physical positions or orientations of the apparatus from its physical movement and alternative orientation may be combined, so providing an improved image due to the additional information gathered. Relative movement between the apparatus and the subject can provide better image sampling. In the case of a one-dimensional static image this relative movement may be exploited to reveal another dimension of the image of a part or the whole of the item or person being scanned… apparatus may incorporate means for detecting one or more of the degree(s) of movement or the direction of movement of one or more parts of the apparatus, to aid the process of combining the successive periodically obtained static images into a complex image; Par. [0023-26]: FIG. 1 shows a schematic of the key components of the apparatus. A plurality of antenna elements 1 together define a pupil plane antenna of the apparatus. Each antenna 1 is linked to a digital receiver 2. The number of antennas 1 and digital receivers 2 may vary according to the requirements of a particular embodiment… Some types of receivers in the radio spectrum such as phased array radars and radio astronomy interferometric systems use pupil plane receivers, whilst almost all optical imaging systems use focal plane array receivers… FIG. 4 diagrammatically illustrates a second embodiment of the present invention, wherein the device is arranged to be handheld; Par. [0062]: correlation matrix should be created at least every Nyquist sample time, which is the reciprocal of twice the radio frequency bandwidth, which is typically a few hundred pico-seconds. As such, signal direction from the electronic digitisation circuits are passed directly into the digital correlator. Correlation matrices are added together over an image frame time which is typically 40 ms, so giving 25 frames per second; wherein the system wherein the antenna array is embodied in a scanning device configured to be held and moved by a user between the first and second moments in time (e.g. system includes a beamformer, which is adapted to process received information from transmitted energy to focus upon a near field region of the antenna array, the processor being interconnected to the beamformer and adapted to periodically (i.e. successively, sequentially, at first, second, third… Nth moments in time, etc.) generate static image information in real time or near-real time), including an apparatus to operate as a hand-held portable device, as shown in Figs. 4 and 6-8, to generate sequential static images recorded from differing physical positions or orientations of the apparatus from its physical movement, as indicated above), for example).
DeLia, Reynolds, and Salmon are considered to be analogous art because they pertain to detecting and tracking target via image processing. Therefore, the combined teachings of DeLia, Reynolds, and Salmon, as a whole, would have rendered obvious the invention recited in claim 17 with a reasonable expectation of success in order to modify the surveillance system including screening apparatus adapted to screen subjects (as disclosed by DeLia) with wherein the system wherein the antenna array is embodied in a scanning device configured to be held and moved by a user between the first and second moments in time (as taught by Salmon, Abstract, Par. [0009-16, 23-26, 62]) to improve imaging capabilities in order to search people and objects to check for certain items such as contraband, knives or other weapons, or for stolen goods etc. (Salmon, Abstract, Par. [001-2, 58, 84]).

Allowable Subject Matter
Claims 4 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668